Citation Nr: 0008985	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.  

2. Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
impotence, claimed to be a result of VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to April 1954.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to a psychiatric disorder, the veteran's 
original claim of service connection for active psychosis was 
denied in an August 1967 rating decision.  No timely appeal 
was filed, and under the law, the decision became final.  In 
February 1997, the veteran sought to reopen his claim for 
entitlement to service connection for a psychiatric disorder.  
The present appeal arises from a May 1997 rating decision in 
which the RO determined that new and material evidence had 
not been submitted to reopen the veteran's previously denied 
claim.  The veteran filed an NOD in December 1997, and an SOC 
was issued by the RO that same month.  The veteran filed a 
substantive appeal in January 1998.  In August 1998, the 
veteran testified before a hearing officer at the VARO in 
White River Junction.  A supplemental statement of the case 
(SSOC) was issued in May 1999.  

With respect to entitlement under 38 U.S.C.A. § 1151, the 
present appeal arises from a March 1995 rating decision in 
which the RO denied entitlement to compensation, under 
38 U.S.C.A. § 1151, for impotence, claimed to have resulted 
from VA medical treatment.  The veteran filed an NOD in April 
1995, and the RO issued an SOC that same month.  The veteran 
filed a substantive appeal that month.

The Board further notes that, in February 1997, the veteran's 
service representative submitted a statement to the RO which 
noted that the veteran wished to open claims for compensation 
under 38 U.S.C.A. § 1151 for memory loss, angina pain, a 
stomach disorder and a urological disorder, claimed as due to 
VA-prescribed medications.  These claims have not been 
addressed by the RO, and thus are referred for additional 
action as is deemed warranted.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a psychiatric disorder, a 
psychosis, was denied in an August 1967 rating decision, 
on the basis that the disorder had not been manifested 
until years after service; the veteran did not appeal the 
decision and, under the law, it became final.  

3. The evidence introduced into the record, since the August 
1967 rating decision which denied service connection for a 
psychiatric disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4. On VA examination in February 1995, the examiner noted the 
veteran's report that it had been over ten years since he 
had last had a full erection, and opined that the 
medications the veteran had been taking over the years may 
have contributed to his erectile dysfunction, but that he 
did not believe the medications were the underlying reason 
for the veteran's problem with sustaining an erection.

5. There is no medical evidence establishing that the 
veteran's impotence was the result of VA-prescribed 
medications.  

6. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for impotence is not plausible under the law, as 
there is no competent medical evidence that any claimed 
additional disability resulted from VA hospitalization, or 
VA medical or surgical treatment.


CONCLUSIONS OF LAW

1. The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2. The claim for benefits for impotence, under the provisions 
of 38 U.S.C.A. § 1151, is not well grounded.  38 U.S.C.A. 
§§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reveals 
that, in September 1953, he underwent an enlistment medical 
examination.  On clinical evaluation, no psychological 
abnormalities were noted.  He was subsequently found 
qualified for active service.  

Thereafter, an Aptitude Board report, dated in April 1954, 
noted that a mental examination of the veteran had revealed a 
dull, hostile, antisocial recruit whose life-long character 
defects would preclude a successful military career.  The 
veteran had been reported by his company commander to be a 
poor recruit and impossible to train.  It was noted that the 
veteran had been in recruit training six months, and been 
admitted to the psychiatric unit previously, on his seventh 
training day.  He was reported to have been set back in 
training, and completed a three-month confinement following 
disobedience of orders.  The Aptitude Board report further 
noted that the veteran met the minimum induction standards 
and his retention would not jeopardize his health nor 
endanger that of his service associates.  Thus, he was not 
eligible for discharge by reason of physical or mental 
defect.  

Later that month, April 1954, the veteran was given a general 
discharge from the Marine Corps, for reasons of 
unsuitability.  

Thereafter, in November 1964, the veteran was hospitalized at 
New Hampshire State Hospital.  A hospital summary noted that 
the veteran had had a number of marital difficulties and also 
attempted suicide.  He was described as erratic and 
unpredictable, with a disturbed emotional state and an 
extremely paranoid persecutory reaction of hostility 
regarding his close interpersonal relationships.  A 
subsequent discharge summary, dated from November 1964 to 
April 1965, noted a diagnosis of schizophrenic reaction, 
acute undifferentiated type.  

In June 1965, the veteran was medically examined for VA 
purposes.  In particular, the veteran reported having 
frequent auditory hallucinations.  The examiner noted the 
veteran as being clear and oriented, with a good memory, but 
having poor judgment and insight.  The examiner's diagnosis 
was schizophrenic reaction, undifferentiated type.  

In November 1965, the veteran was admitted to the medical 
facility at the VA Center in Togus, ME (now known as the VA 
Medical Center, or VAMC).  A treatment summary, dated from 
November 1965 to October 1966, noted that the veteran's 
psychosis was manifested by overactive psychotic behavior.  
He was reported to have attempted suicide a number of times 
at New Hampshire State Hospital.  In addition, the veteran 
was found to be overproductive in his stream of speech, and 
to have ambivalence about feelings of hostility and the 
manner in which such feelings were expressed.  Furthermore, 
the veteran was noted to have eloped numerous times during 
his stay at the hospital, and, on his final elopement in 
August 1966, it was determined that he would be discharged.  
He was noted at that time to be psychotic but competent.  

In a January 1966 rating action, the veteran was granted non-
service-connected disability pension benefits, with a total 
schedular rating (100%) assigned for his schizophrenic 
reaction.  

In July 1967, the veteran was readmitted to the medical 
facility at Togus.  An admission note reflected that the 
veteran, following his discharge from the facility in 
November 1966, had worked sporadically, suffered from 
nervousness, and abused alcohol. On clinical evaluation, the 
veteran denied being depressed or having suicidal ideations.  
He reported having auditory and visual hallucinations, 
although he heard noises, and not voices.  His judgment and 
insight were considered markedly impaired, and he was noted 
to be psychotic.  

In an August 1967 rating decision, the RO restored the 
veteran's permanent and total disability rating for the 
purpose of granting pension benefits, which had previously 
been terminated due to excessive income.  The RO also rated 
the veteran's schizophrenic reaction as non-service-
connected, and determined that he was not entitled to service 
connection, for purposes of medical care, based upon 
development of an active psychosis within two years of 
separation from service, under 38 U.S.C. § 602 (since 
redesignated 38 U.S.C. § 1702 (West 1991)).  By letter of 
September 1967, the RO notified the veteran of its decision 
that service connection had not been established for his 
psychosis, and of his right to appeal.  No appeal was filed, 
and the decision became final.  

In June 1972, the RO received a treatment record from the VA 
facility at Togus, dated in May 1972.  The record noted that 
the veteran suffered from schizophrenia, chronic, 
undifferentiated type, with paranoid overtones.  The veteran 
was also noted to habitually abuse alcohol.  

Thereafter, in December 1992, the veteran filed a claim for 
benefits under 38 U.S.C.A. § 351, which was later 
redesignated 38 U.S.C.A. § 1151.  He reported that he was 
taking medications prescribed by VA for several different 
disabilities.  The veteran indicated that he was impotent, 
and he believed that the medications had caused erectile 
dysfunction.  Furthermore, he noted that he had not had a 
problem with impotence prior to taking the medications.  

That same month, December 1992, the RO received medical 
records from the Togus VAMC, dated from January 1992 to 
December 1992.  These records noted the veteran's complaints 
that his medications were causing his impotence.  In 
particular, records noted that the veteran took Coumadin for 
a heart disorder, and that he had stopped taking Trazadone 
and other prescribed medications.  The veteran was also noted 
to be receiving testosterone injections.  A treatment record, 
dated in September 1992, noted that the veteran had stopped 
taking his medications, but he still suffered from impotence.  

In February 1995, the veteran underwent VA medical 
examination with respect to his impotence.  The examiner 
noted that the veteran was a diagnosed schizophrenic with 
many medical problems, and had reported that it had been over 
ten years since he had last had a full erection.  He was 
noted not to be on any medications for his schizophrenia, but 
was prescribed medications for his other medical disorders.  
On clinical evaluation, the veteran's penis and scrotum were 
within normal limits.  Digital rectal examination of the 
prostate revealed the organ to be enlarged, grade 1+, and 
palpably benign.  The examiner noted that the veteran was 
prescribed Ranitidine, and that this had the potential to 
cause erectile dysfunction, but that the veteran had started 
taking the drug only recently.  The examiner further noted 
that, in reviewing the veteran's record, he could find no 
drug which the veteran had been prescribed during the 
previous years that would cause impotence.  Furthermore, 
while the veteran had been prescribed Thorazine in the past, 
and the drug had the potential for causing erectile 
dysfunction, the examiner reported that he would be very hard 
pressed to say that the past use of the medication was 
currently causing the veteran's impotence.  

The examiner further stated that, although he could not 
explain the veteran's impotence, he was of the opinion that, 
in view of the veteran's coronary artery disease and other 
medical problems, his erectile dysfunction could be related 
to vasculogenic impotence, and, in part, due to mental 
difficulties.  He also noted that the veteran had reported 
having undergone a transurethral prostatic resection in the 
1970's, which the examiner noted had been found to cause 
impotence in some people.  However, whether there was a cause 
and effect between the surgery and the erectile dysfunction 
had not been documented in any literature.  In summary, the 
examiner noted that there was nothing in the veteran's 
physical examination that could account for his impotence.  
The examiner also noted that the medications the veteran had 
been taking over the years might have contributed to his 
erectile dysfunction, but he did not believe the medications 
were the underlying reason for the veteran's problem with 
sustaining an erection.  

In a March 1995 rating decision, the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was denied.  

Subsequently, in February 1997, the veteran filed a claim for 
service connection for a psychiatric disorder.  That same 
month, the RO notified the veteran by letter that he had been 
previously denied service connection for a nervous condition, 
and therefore he would need to present new and material 
evidence to reopen his claim.  

In March 1997, the RO received VAMC White River Junction 
medical records, dated from February to November 1996.  In 
particular, discharge summaries noted the veteran's 
medications to include Coumadin, Diltiazem, Omeprazole, 
Simethicone, Colace, Tetracycline, Nitroglycerin, Lasix, 
Metronidazole Gel, Senna, Sulfanilate, Isordil, and Cardizem 
CD.  He was also noted to suffer from multiple medical 
conditions including gastroenteritis, a heart disorder, 
diabetes, and chronic obstructive pulmonary disease (COPD).  
A May 1996 treatment record noted that the veteran was 
hearing voices more often, and that he was answering those 
voices.  A psychology test, dated in August 1996, revealed 
that the veteran suffered from severe depression and marked 
anxiety.  He was also noted, among other things, to have no 
social support system; feel criticized; have difficulty with 
memory, concentration, and spatial orientation; have 
difficulty in social situations, have a low sense of control, 
and exhibit general confusion.  An August 1996 treatment 
record noted that the veteran was not hearing voices but 
talking to himself a great deal, and that he was also 
concerned about possible visual hallucinations.  

In a May 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  The veteran appealed that decision, and, in a VA 
Form 9 (Appeal to Board of Veterans' Appeals), dated in 
January 1998, he reported that his psychiatric disorder had 
resulted in his being discharged prematurely from the Marine 
Corps, and that he had suffered from a psychiatric disorder 
ever since.  

In August 1998, the veteran testified before a hearing 
officer at the VARO in White River Junction.  He reported 
that he had been treated in service for a psychiatric 
disorder, and had received post-service treatment for the 
same condition.  The veteran stated that, while in the Marine 
Corps, he had had a difficult time passing tests, and had 
fallen asleep on watch.  He testified that he had had 
problems being criticized everytime something did not come 
out right, but could not remember whether he had had problems 
with authority.  

II.  Analysis

a.  New and Material Evidence-Psychiatric Disorder

The veteran was previously denied service connection for a 
psychiatric disorder (active psychosis), in an August 1967 
rating decision.  The veteran did not file an appeal, and the 
decision became final.  In order to reopen his claim, the 
veteran must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the August 1967 RO decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. At 7 (Fed. Cir. Feb. 
15, 2000) ("nothing in Hodge suggests that the understanding 
of "newness" as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a psychiatric disorder, is that which has been submitted 
since the RO entered its decision on this matter in August 
1967.  

Evidence submitted since the final RO decision entered in 
1967 includes:

1. VAC Togus treatment record, dated in May 1972.    
2. VAMC White River Junction treatment records, dated 
from January 1992 to November 1996.  
3. Report of VA examination, dated in February 1995.  
4. Transcript of August 1998 personal hearing.  

After a review of the record, the Board finds that none of 
the evidence added to the file since August 1967 is new and 
material evidence sufficient to warrant reopening the 
veteran's claim for a psychiatric disorder.  In reaching this 
conclusion, we note that, during a psychiatric examination in 
April 1954, it was reported that the veteran was not eligible 
for discharge by reason of physical or mental defect, but was 
unsuitable for military service.  The service records do not 
support the veteran's contention that he was separated from 
the Marine Corps for reasons of a mental disorder.  
Thereafter, following his separation from service, the 
medical evidence reflects that he was not treated for a 
psychiatric disorder until November 1964, ten years following 
active service, when he was hospitalized at New Hampshire 
State Hospital.  The veteran was noted to have been treated 
and diagnosed with schizophrenia at that time.  

In reviewing the most recent medical evidence submitted by 
the veteran, we note that a VAMC Togus psychological test 
report noted that the veteran suffered from nervousness and 
depression.  Various other VAMC Togus records note the 
veteran's treatment for a psychiatric disorder.  However, in 
none of the evidence does a medical doctor link the veteran's 
current psychiatric symptoms to active service.  Furthermore, 
the veteran's lay assertions, which are documented in his 
personal hearing transcript, although they may be sincerely 
felt, do not constitute competent medical evidence sufficient 
to reopen a claim.  See Routen v. Brown, 10 Vet.App. 183, 186 
(1997)("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In summary, the Board finds that the evidentiary items are 
not new and material, based upon the fact that they do not 
bear directly and substantially upon the specific matter 
under consideration, as required by 38 C.F.R. § 3.156(a).  
That is, they do not provide competent medical evidence that 
the veteran currently suffers from a psychiatric disorder 
that is directly attributable to service.  Thus, none of the 
medical evidence received since the previous final rating 
decision, in 1967, changes the previous analysis in any way.  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Carbino v. Gober, 10 Vet. App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  We thus conclude that new and material evidence 
to reopen the veteran's claim for a nervous disorder has not 
been presented.  

The Board further notes that, in its December 1997 SOC, the 
RO cited to 38 C.F.R. § 3.156, the regulation discussed with 
approval in Hodge, and quoted the regulation's pertinent 
language as it relates to new and material evidence claims.  
However, in its analysis, under "Reasons and Bases", the RO 
noted, in part, "To justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The RO subsequently cited this 
language in its May 1999 SSOC.  In both its SOC and SSOC, the 
RO concluded that there was no competent medical evidence 
linking the veteran's currently diagnosed psychiatric 
disorder to service.  We acknowledge that the RO's analysis 
appears to be predicated, in part, upon language found 
impermissible by Hodge, and it is unclear whether the RO 
appropriately considered the veteran's claim solely under the 
language of section 3.156.  

The Board notes that we may consider arguments, sub-issues, 
statutes, regulations, and/or Court analyses which have not 
been considered by the RO, if a claimant will not be 
prejudiced by our action.  Furthermore, whether we must 
remand an appeal to the RO to cure a deficiency in the SOC 
relating to the summary of evidence, the citation of statutes 
and regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the veteran's appeal, the Board finds that 
our proceeding to a decision in this case without remanding 
to the RO for re-analysis under the Hodge standard does not 
prejudice the veteran.  In reaching this conclusion, we note 
that the evidence submitted by the veteran does not "bear 
directly or substantially on the specific matter under 
consideration."  In this regard, we note that none of the 
new evidence submitted reflects any nexus evidence linking 
the veteran's current psychiatric disorder to service.  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's claimed disability.  No other relevant 
evidence has been received by the RO.

Therefore, after careful review of the record, the Board can 
find no reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge standard, would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.  Thus, such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, supra, 12 Vet.App. at 207; Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
the claim may not be reopened.  

b.  Benefits under 38 U.S.C.A. § 1151

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed his claim for benefits under 38 U.S.C.A. 
§ 1151 (formerly section 351) in December 1992.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim has been adjudicated by the RO, and 
is being reviewed by the Board, under the version of 
38 U.S.C.A. § 1151 extant before the enactment of the 
statutory amendment, as interpreted in the Gardner decisions, 
supra, and under the interim rule issued by the Secretary on 
March 16, 1995, and adopted as a final regulation on May 23, 
1996.  Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

As noted above, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.  See Elkins v. West, supra, at 213, 
citing Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 480 (1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).

Therefore, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization, 
or medical or surgical treatment.  See Boeck v. Brown, 
6 Vet.App. 14, 16-17 (1993), and Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992), holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151.  See also Jimison v. West, 13 Vet.App. 
75, 77-78 (1999).  

The veteran has contended that he suffers from impotence and 
that his erectile dysfunction is the result of medications 
prescribed by VA physicians for his other medical disorders.  
Upon review of the evidence of record, the Board finds that 
the veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151, for impotence.  

In reaching this conclusion, we note that no medical evidence 
has been submitted, nor do VA treatment records reflect, that 
the veteran's impotence is the result of medications 
prescribed by VA physicians.  In September 1992, the veteran 
reported that he had stopped taking his medications, but 
still suffered from impotence.  When he underwent VA medical 
examination in February 1995, he reported that it had been 
over ten years since he had last had a full erection.  A 
clinical evaluation revealed no abnormalities with respect to 
the veteran's penis and scrotum.  The examiner reviewed the 
veteran's medical history and the medications he had been 
prescribed.  He opined that the medications the veteran had 
been taking over the years may have contributed to his 
erectile dysfunction, but that he did not believe the 
medications were the underlying reason for the veteran's 
problem with sustaining an erection.  

The Court of Appeals for Veterans Claims has acknowledged 
that the Court's word parsing in some of its medical nexus 
cases has created an unclear picture for ascertaining what 
degree of certainty is necessary in a medical opinion in 
order to establish a plausible medical connection between in-
service injury and post-service disability.  See, e.g., Bloom 
v. West, 12 Vet.App. 185 (1999), where it was held that: "By 
using the term 'could,' without supporting clinical data or 
other rationale, [a physician's] opinion simply is too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence."  Also, in Tirpak v. 
Derwinski, 2 Vet.App. 609, 610-11 (1992) the Court held that 
a doctor's nexus statement couched in terms of "may or may 
not" was inadequate evidence.

Although the law applicable to this case, as discussed above, 
exempts the veteran from a requirement to establish 
negligence or other wrongdoing on the part of VA, the law 
does require proof of both additional disability and 
causation; in other words, any claimed additional disability 
must be shown, by medical evidence, to have resulted from, 
and not merely to have been coincidental with, the VA 
hospitalization or medical or surgical treatment.  As noted 
above, the evidence of record does not reflect that the 
veteran's impotence is the result of medications prescribed 
by VA physicians.  Thus, under the law, with respect to the 
requirement that the veteran must provide medical evidence, 
at the threshold of his claim, of a nexus between the claimed 
disability and the VA medical care to well ground the claim, 
he has not done so.

Therefore, the only evidence supporting the veteran's 
assertion that he became impotent as a result of medications 
prescribed by VA physicians consists of his own statements to 
that effect.  However, the veteran is not shown to possess 
the technical competence to establish such a relationship.  
As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times.  See, e.g., 
Voerth v. West, 13 Vet.App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
See also Bostain, Carbino, supra.  

Moreover, as sympathetic as we might be toward a veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that his impotence is a result of VA prescribed medications.  

Accordingly, it is the Board's conclusion that the veteran 
has failed to present evidence sufficient to justify a belief 
by a fair and impartial individual that his claim under 
38 U.S.C.A. § 1151 is well grounded, as required by 
38 U.S.C.A. § 5107(a) (West 1991), and therefore, it must be 
denied.  


ORDER

1. New and material evidence not having been submitted to 
reopen the veteran's claim of service connection for a 
psychiatric disorder, the appeal is denied.  

2. Entitlement to benefits under 38 U.S.C.A. § 1151, for 
impotence as a result of VA treatment, is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

